In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00065-CR



   CHRISTOPHER ANTHONY DAVIDSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 29922




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Following an open plea of guilty, Christopher Anthony Davidson was convicted of

burglary of a building. He was sentenced to two years’ confinement in state jail and was ordered

to pay $57,941.00 in restitution. Davidson appeals.1

        Davidson’s attorney on appeal has filed a brief which states that she has reviewed the

record and has found no genuinely arguable issues that could be raised. The brief sets out the

procedural history and summarizes the evidence elicited during the course of the proceeding.

Meeting the requirements of Anders v. California, counsel has provided a professional evaluation

of the record demonstrating why there are no arguable grounds to be advanced. Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

        On July 2, 2015, counsel mailed to Davidson a copy of the brief, the appellate record, and

the motion to withdraw. By letter, counsel informed Davidson of his right to review the record

and file a pro se response. We informed Davidson that any pro se response was due on or before

August 6, 2015. Counsel also explained that Davidson could request an extension of time to file

the pro se response, if needed. To date, Davidson has neither filed a pro se response nor requested

an extension of time in which to do so.


1
 In companion causes 06-15-00066-CR and 06-15-00071-CR, Davidson also appeals judgments convicting him of
possession of less than one gram of methamphetamine and another burglary of a building. By separate opinions issued
this day, we affirm the trial court’s judgment in each of those causes.

                                                        2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s and reporter’s records, and we agree that no arguable issues support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment.2



                                                                   Josh R. Morriss, III
                                                                   Chief Justice

Date Submitted:             September 2, 2015
Date Decided:               September 18, 2015

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal
Appeals, appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See
TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                             3